Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 2/17/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 18 and 20 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 5/7/2020, applicant has amended the following:
a) Claims 1- 20



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a user interface device having one or more mounting features” (see claim 1 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 1 and 20 recite: a user interface device having one or more mounting features to mount the user interface device to a mounting surface adjacent the building controller (emphasis added) Examiner notes that par. 28; describes a building control system mounted on a DIN rail 15 which appears to be how the user interface device is 


Claims 1 and 18 recite: “wherein the user interface device is configured to display one or more screens on the display that:
displays at least some information received from the building controller that the
building controller is not configured to display; and/or 
receives information for the building controller that a user interface of the building controller is not configured to receive from a user. (emphasis added)

Claims 3, 6, 8-13, 16 and 19 recite the limitation "building controller is not configured to display". (emphasis added)

There is no mention of the newly amended limitations in the original Specification. Thus, the limitations include subject matter that was not described in the original Specification.
	If the examiner has overlooked the portion of the original Specification that describes this feature of the present invention, then Applicant should point it out (by page number and line number) in the response to this Office Action.    
	Applicant may obviate this rejection by canceling the claims.




	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Claims 1, 3, 6, 8-13, 16, 18 and 19 recite the limitation "building controller is not configured to display". However, the claims also recite “the building controller being operatively coupled to the user interface device”. (emphasis added) Examiner submits that a building controller that is “operatively coupled” to the user interface is an example of a building controller that is “configured” to display via user interface device. Therefore, the claim language appears to contradict itself. Thus, renders the claim as indefinite.  For examination purposes, the claim language is interpreted as building controller that is operatively coupled to a display. (i.e., configured to display)

Claims 1 and 18 recite the limitation "wherein the user interface device is configured to display one or more screens on a display that: 
receives information for the building controller that a user interface of the building controller is not configured to receive from a user". However, the user interface device operatively coupled to the building controller appear to be the same as the “a user interface of the controller”. Therefore, the claim language (e.g., user interface for receiving information but configured to not receive the information) appears to be contradicting. Thus, renders the claim as indefinite.  For examination purposes, the claim language is interpreted as building controller that is operatively coupled to a display. (i.e., configured to display)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (hereinafter “Sullivan”), U.S. Published Application No. 20090057426 A1 in view of Lehman et al. (hereinafter “Lehman”). U.S. Published Application No. 20060015195 A1, further in view of Patton et al. (hereinafter “Patton”), U.S. Published Application No. 20160091903 A1. 

Sullivan teaches A building control system, comprising: (e.g., HVAC building control system abstract; An HVAC control system that accommodates and/or facilitates control from a remote location.)
a building controller configured to be wall mountable, (e.g., building controller within building controller appliance is wall mountable because it can be located in a physical location with walls abstract; The HVAC control system may include a web-enabled building control appliance that has a controller, a first port and a second port. Par. 34; For example, building control appliance 12 may be located within a basement, utility room, office or other location of a particular building) the building controller including a plurality of ports for controlling one or more points of control associated with one or more plants of a building, (e.g., wall mountable building control appliance having ports for controlling thermostat related points associated with HVAC plant of a building par. 4; In some instances, an HVAC control system may include a web enabled building control appliance having a controller and a first port that is coupled to the controller and that is adapted to communicate over a first network. The controller may be coupled to a second port that is adapted to be coupled to and communicate with two or more communicating thermostats via a second network.) the building controller controlling each of the one or more points of control in accordance a corresponding programmable point control value; and (e.g., controlling one or more thermostat points in accordance with one more programmable set point values Figure 3D; programmable cooling or heating set point values, par. 70; In particular, pane 340 displays cooling and heating temperature set 
a user interface device  the user interface device operatively coupled to the building controller and configured to provide a user interface for operating the building controller,  (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA).)
 	wherein the user interface device is configured to display one or more screens on a display that:  


 (e.g., web page of interface device displays a plurality of menu screen to view one or more thermostats points via selecting a desired thermostat from the column 330.  Figure 
change the programmable control value for one or more of the points, (e.g., changing values of thermostat points Figure 3D; change the programmable control value via arrows 342 or 344 of the thermostat points, par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  and view one or more alarms generated by the building controller for one or more of the points  (e.g., viewing alarms via selecting view alarm tab 602 Figure 6A; view alarm tab for viewing alarms par. 96; Web page 600 includes a View Alarms tab 602 and a Setup tab 604. Web page 600 represents a web page that may be served up as a result of a user clicking on the View Alarms tab 602. Web page 600 provides a pane 606 that shows, in tabular form, a list of thermostats, an alarm description, a time at which a particular alarm occurred, a time at which the alarm was acknowledged, a time at which the alarm situation was resolved or otherwise returned to normal, and a priority ranking.) all while the user is in a vicinity of both the building controller and the user interface device. (e.g., user, controller and user interface device within the same building demonstrates being in the same “vicinity” par. 2; HVAC systems are present in a wide range of residential and commercial buildings par. 32; HVAC control system 10 is shown as including a PC 

Sullivan fails to expressly teach wherein the user interface device is configured to display one or more screens on a display that:  
displays at least some information received from the building controller that the building controller is not configured to display; and/or receives information for the building controller that a user interface of the building controller is not configured to receive from a user. (emphasis added)

However, Lehman teaches 
wherein the user interface device is configured to display one or more screens on a display that:  
displays at least some information received from the building controller that the building controller is not configured to display; and/or receives information for the building controller that a user interface of the building controller is not configured to receive from a user. (remote computer interface is configured to display web pages within any typical web browsers in which the local screen cannot display due to limited memory resources. In other words, a larger memory size of a remote interface allows receiving information for the building controller that a user interface of the building controller is not configured to receive from a user  par. 5; Accordingly, what is needed is a non-PLC controller having a microprocessor 

In the analogous art of building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the controller as taught by Sullivan to include local display screen as taught by Lehman  to provide the benefit of allowing on site technicians standing at the local display screen to conveniently perform maintenance .  (see Lehman; par. 23)

Sullivan/Lehman fails to expressly teach a user interface device having one or more mounting features to mount the user interface device to a mounting surface adjacent to the building controller.
However, Patton teaches a user interface device having one or more mounting features to mount the user interface device to a mounting surface adjacent to the building controller. (e.g., DIN rail used to mount user interface base control adjacently to other building control modules Figure 2; slate base adjacent burner control or fuel air control via DIN rail, par. 10; FIG. 1 is a diagram of the present system with example interconnected modules on a rail; par. 17; FIG. 8 is a diagram of addressing according to rail position; par. 27; The modules may be mounted on a DIN rail and each module may include side-by-side plugs and jacks to interconnect adjacent modules. Mounting the devices on a DIN rail may also interconnect them. FIG. 1 is a diagram of the present system with example interconnected modules 11, 12, 13, 14, 15, 16, 17 and 18 on a DIN rail 19. Par. 30; The system may be an array of modules 11-18 mounted together on one DIN rail 19 that work together to implement a control device for specific equipment.)
In the analogous art of building control systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the building controller related modules as taught by Sullivan/Lehman  to be adjacently mounted using a DIN rail as taught by Patton with a reasonable expectation of success, to yield expected and predictable results (e.g., array of modules mounted together on 

Claim 2 depends on claim 1:
Sullivan teaches wherein the user interface device is configured to display a plurality of menu screens on the display that allow the user to view one or more of the points of control, change the programmable control value for one or more of the points of control and view one or more alarms generated by the building controller for one or more of the points of control. (e.g., changing values of thermostat points Figure 3D; change the programmable control value via arrows 342 or 344 of the thermostat points, par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)  (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 3 depends on claim 1:
wherein displaying information that the building controller is not configured to display includes displaying on the display one or more screens that display a list of points of control that are currently in alarm. (e.g., display a screen of search results that include a list of points that are currently in alarm Figure 6A; Thermostat points currently in alarm par. 97; A pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 4 depends on claim 3:
Sullivan teaches wherein the one or more screens that display a list of points that are currently in alarm include: (Figures 6A-6C; display a list of points that are currently in alarm)
a user-defined name for each of the points of control in alarm; (Figure 6B;  alarm name 622, As seen in Alarm name box 622, web page 618 is currently displaying setup information for an alarm condition named Extreme Temp.) 
a status indicator for each of the points of control in alarm; and (Figure 6A; description of alarm, par. 96; Web page 600 provides a pane 606 that shows, in tabular form, a list of thermostats, an alarm description)
a current value and/or a set point for each of the points of control in alarm. (e.g., setting a point for the alarm to occur Figure 3D; setting set points for alarms par. 

Claim 5 depends on claim 4:
Sullivan teaches wherein the status indicator for each of the points of control in alarm comprise one of a high priority alarm indicator, a mid priority alarm indicator and a low priority alarm indicator. (Figure 6A; priority column for listed alarms including low and high par. 97; Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority.)

Claim 6 depends on claim 3:
Sullivan teaches displaying information that the building controller is not configured to display includes displaying one or more screens providing additional information regarding a particular point of control that is currently in alarm in response to a user selecting the particular point of control from the list of points of control that are currently in alarm. (e.g., providing a screen of greater additional information regarding a particular Thermostat point by selecting a Thermostat label associated with the particular point that is currently in alarm as indicated by 

Claim 7 depends on claim 6:
Sullivan teaches wherein the one or more screens providing additional information regarding the particular point of control that is currently in alarm allow the user to manually change a set point for the particular point of control in alarm. (e.g., override button or the label under column 302 allows for manually change of a setpoint as shown in Figures 3D, 3E Par. 67; set points column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308. Par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)

Claim 8 depends on claim 1:
 wherein displaying information that the building controller is not configured to display includes displaying one or more screens that display a list of points of control controlled by the building controller. (Figures 3B, 3F; overview screen display a list of Thermostat points controlled by building controller, also see Schedule tab of Figure 5A, Thermostats  tab of Figure 9B)

Claim 9 depends on claim 8:
Sullivan teaches wherein displaying information that the building controller is not configured to display includes displaying one or more screens providing additional information regarding a particular point of control in response to a user selecting the particular point of control from the list of points. (e.g., providing a screen of greater additional information regarding a particular Thermostat point by selecting a Thermostat label associated with the particular point that is currently in alarm as indicated by “Alarm” column 312 of Figure 3B par. 66; As shown, web page 54 may include information pertaining to a number of different thermostats. In some instances, it may be desirable to obtain greater information regarding a specific thermostat. To illustrate, one can explore a specific thermostat. For example, thermostat 316 is labeled within Thermostat column 302 as "T7350"., par. 68; Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B). If desired, the information displayed in FIG. 3C and FIG. 3D (to be discussed) can be obtained for any of the thermostats listed in Thermostat column 330.)


Claim 10 depends on claim 8:
Sullivan teaches wherein displaying information that the building controller is not configured to display includes displaying one or more screens that permit the user to select a particular point of control and then manually adjust a programmable point control value of the particular point of control. (e.g., override button or the label under column 302 allows for manually change of a setpoint as shown in Figures 3D, 3E Par. 67; set points column 306 includes an up button 322 and a down button 324 that may be used to at least temporarily override the scheduled setpoint. An override button 326 corresponding to thermostat 316 is displayed within Schedule column 308. Par. 70; For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)

Claim 11 depends on claim 10:
Sullivan teaches wherein displaying information that the building controller is not configured to display includes displaying one or more screens that provide a list of points of control that have been manually adjusted. (e.g., manually adjusting parameters as shown in Figure 3D and displaying an overview page to provide a list of points as shown in Figure 3B after manual adjustment )

Claim 12 depends on claim 11:
 wherein displaying information that the building controller is not configured to display includes displaying one or more screens that permit the user to selectively choose points of control that have been manually adjusted to return to an auto mode. (e.g., auto mode via selecting auto parameter from pull down menu of Figure 3D par. 71; Pane 340 also includes settings pertaining to a fan switch and a system switch. In particular, pane 340 includes a pull-down menu 348 that may be used to alter a setting such as Auto, cool, heat and the like for the system switch as well as a pull-down menu 350 that may be used to set the fan switch to either On or Auto.)

Claim 13 depends on claim 1:
Sullivan teaches wherein displaying information that the building controller is not configured to display includes displaying one or more screens that permit the user to filter the one or more points of control by a user selected filter criteria. (Figure 6A; filtering Thermostat points based on user selected filter criteria par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)

Claim 14 depends on claim 13:
Sullivan teaches wherein each of the one or more points of control has a point type, and wherein the user selected filter criteria identifies those points of control of one or more selected point types. (e.g., filtering Thermostat points based on having a low, medium, high priority type Figure 6A; filtering Thermostat points based on user selected filter criteria par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only some alarms. Alarms may be filtered in accordance with occurrence date, whether or not they have been acknowledged, or whether the particular alarms have been configured as being high priority, medium priority or low priority. If the pull-down filter menu 608 is used to filter by date, web server 38 (FIG. 2) provides a date box 610 that can be used to enter a suitable date. An Apply Filter button 612 causes web server 38 to filter the displayed alarms in accordance with the selected filter.)

Claim 15 depends on claim 13:
Sullivan teaches wherein each of the one or more points of control is associated one of the one or more plants, (e.g., Thermostat points associated with a floor of a plant Figure 4D; Thermostats assigned to a building par. 40; In some instances, a floor of a particular building may have more than one thermostat.) and wherein the user selected filter criteria identifies those points of control that are associated with one or more selected plants. (e.g., filtering Thermostat points 


Claim 18:
Sullivan teaches A building control system, comprising: (e.g., HVAC building control system abstract; An HVAC control system that accommodates and/or facilitates control from a remote location.)
a building controller configured to be wall mountable, (e.g., building controller within building controller appliance is wall mountable in a physical location with walls Par. 34; For example, building control appliance 12 may be located within a basement, utility room, office or other location of a particular building) the building controller including a plurality of ports for controlling one or more points associated with one or more plants of a building, (e.g., wall mountable building control appliance having ports for controlling thermostat points associated with a the building controller controlling the one or more points in accordance with one or more programmable point control values associated with the one or more points; and (e.g., controlling one or more thermostat points in accordance with one more programmable set point values Figure 3D; programmable cooling or heating set point values, par. 70; In particular, pane 340 displays cooling and heating temperature set points for one or more time periods such as occupied, unoccupied and standby. For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)
a user interface device having a housing that houses a display, separate from the building controller, configured to be wall mountable adjacent to the building controller and operatively coupled to the building controller, (e.g., user interface device remote from building controller Examiner considers pda to be an example of wall mountable devices because of small light weight size compares to the size building control appliance that is well known to be wall mountable Figure 1; PC user interface device 34 is shown separated via network from building controller 36 of building control appliance par. 32; In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional 
the user interface device configured to provide a  user interface for operating the building controller, the user interface device is configured to display one or more screens on the display that displays information received from the building controller and/or solicits information for the building controller. (e.g., viewing alarms via selecting view alarm tab 602 Figure 6A; view alarm tab for viewing alarms par. 96; Web page 600 includes a View Alarms tab 602 and a Setup tab 604. Web page 600 represents a web page that may be served up as a result of a user clicking on the View Alarms tab 602. Web page 600 provides a pane 606 that shows, in tabular form, a list of thermostats, an alarm description, a time at which a particular alarm occurred, a time at which the alarm was acknowledged, a time at which the alarm situation was resolved or otherwise returned to normal, and a priority ranking.)

Sullivan fails to expressly teach 
the user interface device configured to provide a local user interface for operating the building controller (emphasis added)
wherein the user interface device is configured to display one or more screens on a display that:  
displays information received from the building controller that the building controller is not configured to display; and/or receives information for the building controller that a user interface of the building controller is not configured to receive from a user. (emphasis added)
the user interface device configured to provide a local user interface for operating the building controller (e.g., local display screen provides local access to the building controller to control operations of controller par. 5; Accordingly, what is needed is a non-PLC controller having a microprocessor that permits fast and accurate gathering, processing, and storage of data from both standalone and BAS-networked building equipment, and also having an embedded web server that allows a plurality of authorized users, whether local or remote, to simultaneously access and view data, and to adjust operation of the equipment. Par. 12; Another advantage of the present invention is that the use of a website generated by a dedicated HTML-driven controller provides a quick and easy way for equipment information to be accessed by both local and remote users. Par. 14; providing access to an Internet website generated by the controller, thus allowing them to see exactly what an on-site operator of the equipment would see on a local display linked to the equipment par. 22; In one embodiment, the controller of the present invention includes a microprocessor (also known as a Central Processing Unit or "CPU") that can generate an interface for a user to control an item of equipment. The interface is presented as a web page that is generated by a web server incorporated in the controller. The web page can be directly viewed on a connected local display screen. Par. 23; The web server provides a web page with the resulting information to the local display screen, as well as to remote devices connected to the web server over the Internet or through serial/USB ports.)

wherein the user interface device is configured to display one or more screens on a display that:  
displays information received from the building controller that the building controller is not configured to display; and/or receives information for the building controller that a user interface of the building controller is not configured to receive from a user.  (e.g., remote computer interface is configured to display web pages within any typical web browsers in which the local screen cannot display due to limited memory resources. In other words, a larger memory size of a remote interface allows receiving information for the building controller that a user interface of the building controller is not configured to receive from a user  par. 5; Accordingly, what is needed is a non-PLC controller having a microprocessor that permits fast and accurate gathering, processing, and storage of data from both standalone and BAS-networked building equipment, and also having an embedded web server that allows a plurality of authorized users, whether local or remote, to simultaneously access and view data, and to adjust operation of the equipment. Par. 12; Another advantage of the present invention is that the use of a website generated by a dedicated HTML-driven controller provides a quick and easy way for equipment information to be accessed by both local and remote users. Par. 14; providing access to an Internet website generated by the controller, thus allowing them to see exactly what an on-site operator of the equipment would see on a local display linked to the equipment par. 22; one embodiment, the controller of the present invention includes a microprocessor (also known as a Central Processing Unit or "CPU") that can generate an interface for a user to control an item of equipment. The interface is presented as a 

In the analogous art of building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the controller as taught by Sullivan to include local display screen as taught by Lehman  to provide the benefit of allowing on site technicians standing at the local display screen to conveniently perform maintenance .  (see Lehman; par. 23)

Claim 19 depends on claim 18:
Sullivan teaches wherein displaying information that the building controller is not configured to display includes displaying one or more screens that permit a user to filter the one or more points by a user selected filter criteria. (Figure 6A; filtering Thermostat points based on user selected filter criteria par. 97; pull-down filter menu 608 may permit a user to list only certain alarms, if desired. For example, a user may use pull-down filter menu 608 to list all alarms (as illustrated), or perhaps only 



Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan/Lehman/Patton as cited above with respect to claim 1, in view of Mairs et al. (hereinafter “Mairs”), U.S. Published Application No. US 20070061046 A1.
Claim 16 depends on claim 1:
Sullivan teaches wherein displaying information that the building controller is not configured to display includes displaying one or more screens that provide a Fast Access List to one or more points of control added to the Fast Access List, (e.g., display an user definable overview page that provide a “fast access list” to one more points added par. 74; Web page 370 may represent a summary or overview web page for a user that has, for example, restricted tenant privileges. In some cases, the user may decide, for one reason or another, that more or less information is desired on the summary page. It is contemplated that the amount and/or type of information that is included on the summary page may be user definable to provide a custom look.) 


wherein a point of control can be added to the Fast Access List by:
activating an add to Fast Access List icon on a Fast Access List screen that displays a listing of points of control that are on the Fast Access List; 
and
activating an add to Fast Access List icon on an information screen for a particular point of control.

 However, Mairs teaches wherein a point of control can be added to the Fast Access List by: (Figure 20; adding a point to a Summary page (i.e., Fast Access list) par. 115; Further, BAS 10 allows each user of interface 160 to customize the pages and links according to their preferences and tasks in one embodiment. Therefore, users responsible for different tasks or having varying duties can create their own custom user interface 160.)
activating an add to Fast Access List icon on a Fast Access List screen that displays a listing of points of control that are on the Fast Access List;  (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))
and
activating an add to Fast Access List icon on an information screen for a particular point of control. (Figure 20; activating a check box button (i.e., Fast Access List icon) via selection on the customize system page (i.e., information screen) for a 

	In the analogous art of GUI with building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the customizable overview page of monitored points as taught by Sullivan/Lehman/Patton to include a page to facilitate adding the points as taught by Mairs to provide the benefit of facilitating customization to reduce the time it takes to monitor certain status critical information.  (see Mairs; par. 8, par. 83)

Claim 17 depends on claim 16:
Sullivan teaches the user interface device is configured to display one or more screens that permit the user to filter the one or more points of control by a user selected filter criteria. (Figure 6A; filtering Thermostat points based on user selected filter criteria par. 97; pull-down filter menu 608 may permit a user to list only 

Sullivan/Lehman/Patton fails to expressly teach wherein in response to activating the add to Fast Access List icon on the Fast Access List screen that displays the listing of points of control that are on the Fast Access List, (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))

However, Mairs teaches wherein in response to activating the add to Fast Access List icon on the Fast Access List screen that displays the listing of control points that are on the Fast Access List, (Figure 20; activating a check box button on the customize system page (i.e., Fast Access List screen) that displays a listing of point currently on the Summary page (i.e., Fast Access List))



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan/Lehman/Patton/Mairs, as cited above, further in view of Leen; Cary, U.S. Published Application No. US 20090140056 A1.
Claim 20:
Sullivan teaches A building control system, comprising: (e.g., HVAC building control system abstract; An HVAC control system that accommodates and/or facilitates control from a remote location.)
a building controller configured to be wall mountable, (e.g., building controller within building controller appliance is wall mountable in a physical location with walls Par. 34; For example, building control appliance 12 may be located within a basement, utility room, office or other location of a particular building) the building controller including a plurality of ports for controlling one or more points associated with one or more plants of a building, (e.g., wall mountable building control appliance having ports for controlling thermostat points associated with a location of a building par. 4; In some instances, an HVAC control system may include a  the building controller controlling the one or more points in accordance with one or more programmable point control values associated with the one or more points; (e.g., controlling one or more thermostat points in accordance with one more programmable set point values Figure 3D; programmable cooling or heating set point values, par. 70; In particular, pane 340 displays cooling and heating temperature set points for one or more time periods such as occupied, unoccupied and standby. For example, pane 340 includes an up arrow 342 and a down arrow 344 that may be used to alter the cooling set point temperature during the occupied time period.)
and a user interface device having a housing that houses a display, the user interface device operatively coupled to the building controller, the user interface device configured to provide a user interface for operating the building controller, (e.g., remote computer user interface coupled to building control appliance  Figure 3B; user interface for operating the building controller par. 32; HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA).) the user interface device is configured to display a plurality of menu screens on a display, (e.g., web page of interface device displays a plurality of menu screen to view one or more thermostats points via selecting a desired thermostat from the column 330.  Figure 3C; displaying a menu screen for each selected thermostat point from column 330 par. 68; It can be seen that navigation bar 58 now indicates that Thermostat tab 82 has been selected. Web page 328 includes a thermostat column 330, a General tab 332 and a Setpoints & Fan tab 334. Thermostat column 330 includes a columnar list of all available thermostats, even though web page 328 was reached by clicking on thermostat 316 (FIG. 3B).)

Sullivan fails to expressly teach configured to provide a local user interface for operating the building controller (emphasis added)

However, Lehman teaches configured to provide a local user interface for operating the building controller (e.g., local display screen provides local access to the building controller to control operations of controller par. 5; Accordingly, what is needed is a non-PLC controller having a microprocessor that permits fast and accurate gathering, processing, and storage of data from both standalone and BAS-networked building equipment, and also having an embedded web server that allows a plurality of authorized users, whether local or remote, to simultaneously access and view data, and to adjust operation of the equipment. Par. 12; Another advantage of the present invention is that the use of a website generated by a dedicated HTML-driven controller provides a quick and easy way for equipment information to be accessed by both local 

In the analogous art of building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the controller as taught by Sullivan to include local display screen as taught by Lehman  to provide the benefit of allowing on site technicians standing at the local display screen to conveniently perform maintenance .  (see Lehman; par. 23)


Sullivan/Lehman fails to expressly teach a user interface device having one or more mounting features to mount the user interface device to a mounting surface adjacent to the building controller.
However, Patton teaches a user interface device having one or more mounting features to mount the user interface device to a mounting surface adjacent to the building controller. (e.g., DIN rail used to mount user interface base control adjacently to other building control modules Figure 2; slate base adjacent burner control or fuel air control via DIN rail, par. 10; FIG. 1 is a diagram of the present system with example interconnected modules on a rail; par. 17; FIG. 8 is a diagram of addressing according to rail position; par. 27; The modules may be mounted on a DIN rail and each module may include side-by-side plugs and jacks to interconnect adjacent modules. Mounting the devices on a DIN rail may also interconnect them. FIG. 1 is a diagram of the present system with example interconnected modules 11, 12, 13, 14, 15, 16, 17 and 18 on a DIN rail 19. Par. 30; The system may be an array of modules 11-18 mounted together on one DIN rail 19 that work together to implement a control device for specific equipment.)
In the analogous art of building control systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the building controller related modules as taught by Sullivan/Lehman to be adjacently mounted using a DIN rail as taught by Patton with a reasonable expectation of success, to yield expected and predictable results (e.g., array of modules mounted together on one DIN rail). One of ordinary skill would be motivated to combine to provide the benefit of saving space and saving time to perform maintenance work.  


Sullivan/Lehman/Patton fails to expressly teach including at least one screen that allows a user to select one or more points of control that are to be displayed on a home screen of the user interface device, wherein after selection, the user interface device displays current information regarding the selected one or more points of control on the home screen, 

However, Mairs teaches including at least one screen that allows a user to select one or more points of control that are to be displayed on a home screen of the user interface device, wherein after selection, the user interface device displays current information regarding the selected one or more points of control on the home screen,  (Figure 20; customize system page screen allows a user to select one or more points that are to be displayed on a summary page (i.e., home screen) of the user interface device, wherein after selection, the user interface device displays current information regarding the selected one or more points on the summary page)

In the analogous art of GUI with building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the customizable overview page (i.e., home screen) of monitored points as taught by Sullivan/Lehman/Patton to include a page to facilitate adding the points as taught by Mairs to provide the benefit of facilitating customization to reduce the time it takes to monitor certain status critical information.  (see Mairs; par. 8, par. 83)



 wherein the home screen is displayed following a period of no user interaction with the user interface device.

	However, Leen teaches wherein the home screen is displayed following a period of no user interaction with the user interface device. (e.g., automatically displaying the home screen after no user interaction for 30 seconds par. 45; In some instances, HVAC controller 20 may provide messages such as informational messages, equipment status messages, and the like upon at least part of display 22, particularly if home button 28 has been pressed or otherwise chosen or is automatically displayed after, for example, no user interaction is sensed for a period of time (e.g. thirty seconds).)

In the analogous art of GUI with building automation systems, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify the overview/summary page (i.e., home screen) of monitored points as taught by Sullivan/Lehman/Patton/Mairs to be displayed after a period of no user interaction as taught by Leen, with a reasonable expectation of success, to yield predictive and expected results of automatically determining when a user has completed a task. One of ordinary skill would be motivated to combine the references to provide the benefit of quickly facilitating the start of a new task when a user returns to monitor for certain status critical information.  


Response to Arguments
Prior Art Rejections
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Patton” reference. 


For at least the foregoing reasons, the claims are not in condition for allowance. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070233323 A1 Wiemeyer et al. “BUILDING AUTOMATION SYSTEM CONTROLLER”, par. 83; FIG. 27 shows four modules connected and mounted on a DIN rail 2720 as part of the module assembly 2700 for a zone controller 100. The case retention tabs 2610 insert into the retention slots 2620 to align and attach the modules to each other. The DIN rail 2720, FIG. 27, is seen positioned in back of the modules, with mounting slots 2730, visible at the ends. As shown and described herein, the zone controllers may be housed as part of an adaptable module assembly with a main processor module. The zone controllers are provided with many characteristics for enhanced building automation control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145